Citation Nr: 1138335	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for chest pressure with pain.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to service connection for a right hip disorder.

6.  Entitlement to service connection for a left thigh disorder.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from January 1995 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in October 2007, and a Statement of the Case (SOC) was issued in January 2008.  The Veteran perfected his appeal in March 2008.  

On his VA Form 9, received in March 2008, the Veteran indicated that he wanted a hearing before a member of the Board, to be held at the RO.  However, he later clarified in May 2008 that he desired a hearing before a Decision Review Officer (DRO) and did not want a Board hearing.  In consideration of the Veteran's request, an informal conference with a DRO was scheduled for October 2008.  The informal conference report is of record.  

The issues of entitlement to service connection for chronic headaches and hypertension are herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.

FINDINGS OF FACT

1.  The evidentiary record preponderates against a finding that the Veteran currently suffers from chronic sinusitis.  

2.  The Veteran's chest pressure with pain is not a separate disability entity for which compensation may be granted; it is a symptom of the Veteran's service-connected gastroesophageal reflux disease (GERD).  

3.  The Veteran's current residual pain related to his in-service injury to the left hip is not a separate disability entity for which compensation may be granted; no underlying pathology is shown for his complaint of pain.  

4.  The evidentiary record preponderates against a finding that the Veteran currently suffers from a right hip disorder; no underlying pathology is shown.  

5.  The Veteran's current residual pain related to his in-service injury to the left thigh is not a separate disability entity for which compensation may be granted; no underlying pathology is shown for his complaint of pain.  


CONCLUSIONS OF LAW

1.  The Veteran's claimed chronic sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Service connection for chest pressure with pain as a separate disability entity is not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.14 (2011).  

3.  Service connection for a disability manifested by left hip pain is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The Veteran's claimed right hip disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  Service connection for a disability manifested by left thigh pain is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran nor his representative has alleged prejudicial error, and none has otherwise been shown by the record.

In this case, the RO advised the Veteran of the evidence needed to substantiate his claims in a February 2007 notice letter.  The RO further explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claims.  

In particular regard to Dingess notice requirements, the Veteran was provided with notice of how VA determines the effective date once service connection has been established in the February 2007 letter.  

The Board notes that the February 2007 notice letter was sent before the initial denial of the claim, and adequately satisfied VCAA notice requirements with respect to the Veteran's claim.    

The record further reflects that the Veteran has been provided with a copy of the above rating decision, the January 2008 SOC, and the SSOCs dated in May 2008, April 2009, and November 2010 SSOC, which cumulatively included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  The Veteran has also been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claims during the course of this appeal.

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

Regarding VA's statutory duty to assist, the Veteran was afforded with medical examinations in connection with his claims in April 2007 and February 2009.  While the claims file was not available for review at the April 2007 examination, the examiner reviewed a copy of the claims file provided by the Veteran.  The claims file was available and reviewed in conjunction with the February 2009 medical examination.  Both examination reports cumulatively include all relevant findings for a fair and informed evaluation of the claims adjudicated herein.  For these reasons, the examination reports are deemed adequate.  

The claims file contains all available evidence pertinent to these claims.  Either VA has requested records identified throughout the claims process as pertinent to the claims or the Veteran has submitted them himself.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claimed disorders and the record contains sufficient evidence to make a decision on the claims adjudicated herein.  Also, the Veteran's service treatment records (STRs) have been associated with the claims folder and reviewed.  

The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Therefore, we will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis 

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

A.  Chronic sinusitis

The Veteran seeks service connection for chronic sinusitis.  The STRs show that he was treated for sinus-related problems at various times throughout service.  In this regard, it is notable that the Veteran was treated for sinusitis in February 1995 and for sinus headaches with congestion and pressure in the right eye in August 2001.  

However, review of the evidentiary record reveals that the Veteran is not currently shown to suffer from chronic sinusitis, as will be explained below.  

A private radiological report dated in March 2007 notes that the Veteran underwent X-ray of the paranasal sinuses due to reported sinusitis; however, there was no evidence of active sinus disease.  

The Veteran underwent a general medical examination in April 2007.  At that time, the examiner noted that chronic sinusitis was not found on examination and treatment for sinusitis was for a transitory illness in service.  The Veteran's reported hay fever symptomatology was attributed to the diagnosis of allergic rhinitis.  (Allergic rhinitis is among the Veteran's service-connected disabilities.)

He underwent a sinus examination in February 2009.  At that time, it was noted that the Veteran reported having hay fever as a child with increase in severity of symptoms during active service.  The Veteran also complained of interference with breathing through his nose twice a week, dyspnea with running, sinus headaches once every two to three weeks lasting for a day, and allergy attacks once every three months lasting one and one-half weeks with no respiratory problems between attacks.  After examination of the Veteran and upon consideration of his complaints, the examiner diagnosed allergic rhinitis.     

Thus, while the Veteran had sinus-related illness at various times and was even treated for sinusitis in service, his current complaints have been linked to the diagnosis of allergic rhinitis for which he has already been granted service connection.  The Veteran's in-service sinusitis was found to be a transitory illness which resolved.  He is not shown to have a competent current diagnosis of chronic sinusitis.  

Although the Veteran is competent to report any symptomatology he experiences through use of his senses (e.g., the nose), he, as a lay person, does not have the requisite expertise to render a competent medical diagnosis in this particular case.  The competent medical evidence does not show current chronic sinusitis, and the Board affords this evidence more probative value than the Veteran's unsupported lay assertions.   

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, as to the sinusitis claim in this case, the presence of a disability for which service connection may be established is not shown at any point in time.  Because the Veteran is not shown to have a current sinusitis disability, the preponderance of the evidence is against his claim, and service connection is not warranted.

B.  Chest pressure with pain

The Veteran seeks entitlement to service connection for chest pressure with pain.  

Upon review, the Board notes that there are documented complaints of chest pressure and/or pain in the Veteran's STRs.  Specifically, in August 1995, the Veteran presented with complaint of chest pain and was diagnosed as having muscle strain with chest wall pain.  Years later, in November 2002, he presented for care with complaints of chest pain and difficulty breathing.  His airway was noted to be clear.  His breathing was described as clear and unlabored.  He was advised to return if the symptoms were unchanged worsened or if he had difficulty breathing.  It is notable that the Veteran subsequently denied having any symptoms of chest pain or pressure during his deployment to Iraq from April 2003 to September 2003, on the Post-Deployment Health Assessment questionnaire.  However, he later indicated that he did experience chest pain or pressure during his deployment to Kuwait from January 2005 to December 2005, on that Post-Deployment Health Assessment questionnaire.  Nevertheless, on the June 2006 report of medical history, the Veteran acknowledged having a history of chest pressure but explained in the comments portion of the report that his chest pressure had occurred five years before with no symptomatology since that time.  

In addition, the Veteran's VA treatment records include references to the Veteran's recent complaints of chest pressure and/or pain, which are competent and deemed credible.  However, as will be explained below, medical examiners have attributed the Veteran's current chest pressure and pain to his service-connected gastroesophageal reflux disease.

Indeed, in May 2007, the Veteran presented for urgent care with complaint of chest pain that had begun while he was at work sitting at his desk.  He explained that it felt "thick" and pressure-like and was in the lower epigastric area.  He also reported having some shortness of breath associated with it and recalled having a similar pain in the past while on active duty.  The examiner diagnosed atypical chest pain and a questionable viral illness.  However, an X-ray of the Veteran's chest taken the following day was normal.  See X-ray report dated May 15, 2007.     

More recently, the Board observes that the Veteran presented for emergency treatment for an acute episode of substernal chest pain radiating to the back, which lasted for a few minutes and was followed by a dull achiness" on June 10, 2010.  The examiner at that time noted that the Veteran's cardiac work-up was negative and noted an assessment of atypical chest pain.  The Veteran was advised to follow-up with his primary care provider.  

Approximately two weeks later, on June 24, 2010, the Veteran's primary care provider noted that the Veteran had been seen in the emergency room for atypical chest pain on June 10, 2010, with normal EKG and treadmill stress test.  After examination of the Veteran, the examiner assessed "atypical chest pain, likely due to GERD."  Subsequent treatment records continue to attribute the Veteran's atypical chest pain to GERD.    

The Board notes the conclusion of the Veteran's primary care provider appears to be consistent with the February 2009 VA digestive examiner, which noted his complaint of pyrosis with substernal pain occurring approximately once per week.  Indeed, after examining the Veteran and considering his reported symptomatology, the examiner diagnosed the Veteran with GERD.  Thus, it appears that the digestive examiner also concluded that the Veteran's chest pain and pressure were a symptom of his GERD.  

Thus, the Veteran's current chest pressure and pain has been linked by competent medical opinion to his service-connected GERD, which is assigned a 10 percent disability rating under Diagnostic Code (DC) 7346.  The RO specifically considered the Veteran's symptom of pyrosis manifested by burning restrosternal chest pain in assigning the 10 percent disability rating for GERD.  See January 2008 rating decision.  The Veteran's chest pressure and pain is not a separate disability entity for which compensation may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  It is merely a symptom of the service-connected GERD, which is already contemplated in the schedular rating assigned for the disability.  See 38 C.F.R. §§ 4.114, DC 7346 (which considers substernal pain).  

For these reasons, the Veteran's claimed chest pressure and pain is not considered a disability for VA compensation purposes.  As noted above, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, supra.  However, in this case, the presence of a disability for which service connection may be established is not shown at any point in time.  As the Veteran is not shown to have a current disability, the preponderance of the evidence is against this aspect of his claim, and service connection is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Left hip disorder, right hip, and left thigh disorders

The Veteran also seeks entitlement to service connection for left hip, right hip, and left thigh disorders.  He maintains that he developed such disorders following an injury sustained in a motor vehicular accident (MVA) in 2004.  

Review of the STRs confirms that the Veteran sustained injury to his left side and back in a MVA in August 2004.  On August 7, 2004, the Veteran presented with complaint of having left thigh pain after sitting in the rear of the truck when the vehicle hit a hole.  Two days later, he complained of back and left thigh pain resulting from riding on a military vehicle and hitting a bump which threw him sideways and caused him to have a dull pain to his back, left side, and thigh.  In another treatment record dated the same day, the Veteran complained of pain on the left side of his body and his back due to an accident in a Humvee three days before.  He also reported pain in the left thigh and pain radiating around back at that time.  A pulled intercostal muscle and generalized soreness were noted.   At that time, he was restricted from running, jumping, and lifting objects more than 20 pounds.   

The Veteran has stated that he has a left thigh, left hip, and right hip disorder and he, as a lay person, is competent to report any observable symptomatology he experiences with his hips and left thigh.  See Davidson v. Shinseki, supra (noting that a layperson may comment on lay-observable symptoms).  He has also competently alleged a continuity of symptomatology since service.    

However, as will be explained below, the evidence does not show that the Veteran is entitled to service connection for any of these claimed disorders.  

Initially, while the STRs document an injury sustained to the left side in August 2004 and complaints related thereto, it is notable that they are devoid of any specific reference to problems involving the right side, to include the right hip.  However, it is at least possible that the Veteran's complaints involving his back included the right hip.    

Regardless, there is no competent evidence of a current right or left hip disability or a left thigh disability.  The Veteran's VA treatment records are devoid of any complaints, findings, or treatment of a hip or left thigh disorder.  Also, at the April 2007 VA general medical examination, there was no limitation of motion shown and the Veteran otherwise had a normal examination of the hips on physical examination.  In the diagnosis portion of the examination report, the examiner wrote "[c]laiming bilateral hip condition and left thigh condition: injury to left thigh area during service with residual pain."  

It is notable that the examiner's diagnosis does not identify a left hip, left thigh, or right hip disorder subject to service connection.  The residual pain identified by the examiner appears to have been attributed to the Veteran's left thigh and hip, not his right hip.  Even if we assume for the purposes of this adjudication that the residual pain is also attributed to the Veteran's right hip, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez, supra.   No underlying disorder to which the pain may be attributed has been clinically identified.  Thus, the evidentiary record does not establish that the Veteran has a current disability of the left or right hip or the left thigh for which service connection may be established. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against these claims of service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim [of service connection].  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, supra.  Here, chronic disability as claimed is not shown at any point in time.  As the preponderance of the evidence is against the claims, they must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

1.  Entitlement to service connection for chronic sinusitis is denied.

2.  Entitlement to service connection for chest pressure with pain is denied.

3.  Entitlement to service connection for a left hip disorder is denied.

4.  Entitlement to service connection for a right hip disorder is denied.

5.  Entitlement to service connection for a left thigh disorder is denied.


REMAND

Review of the record reveals that this case must be remanded for further evidentiary development for reasons explained below.  
  
A.  Chronic headache

Regarding the Veteran's claimed chronic headache, the April 2007 VA general medical examiner found that the Veteran's acute sinusitis-related headache during service was a transitory illness; however, his "current headache [was] associated with allergic rhinitis."  It is notable, however, that the examiner provided no rationale for the conclusion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Although the RO has repeatedly denied the Veteran's claim for chronic headaches on the basis that they are a symptom of his service-connected allergic rhinitis, only the schedular criteria for rating chronic sinusitis, which is not a service-connected disability, expressly contemplate the symptom of headaches.  38 C.F.R. § 4.97, DCs 6510-6514.  Conversely, the schedular criteria for rating allergic rhinitis, for which the Veteran does have service connection in effect, do not consider headache symptomatology.  38 C.F.R. § 4.97, DCs 6522.  Therefore, a separate disability rating for chronic headaches rated as analogous to migraine under 38 C.F.R. § 4.124a, 8100 is not precluded in this case.  See 38 C.F.R. § 4.14.    

The Board notes that the theory of secondary service connection has not yet been considered by the RO.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007); see also Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Further, the examiner's conclusory opinion that the Veteran's current headache is associated with his allergic rhinitis is inadequate because it is not supported by any rationale.  For these reasons, the Board finds that remand for a supplemental medical opinion that addresses the theory of secondary service connection on both a causation and aggravation basis and is supported by adequate rationale is warranted.   

C.  Hypertension

The Veteran's claim was denied by the RO on the basis that his STRs were negative for diagnosis or treatment for hypertension in service and, while hypertension was manifested within the first post-service year, the severity of the disability was not shown to be at a compensable level.  

However, in a written statement apparently submitted by the Veteran in 2010, he appears to suggest that his high blood pressure is secondary to his service-connected posttraumatic stress disorder (PTSD).  See undated VA Form 21-0781.  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder which is proximately due to or the result of a service- connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non- service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

It is noted that an amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, the Veteran, in this case, filed his claim for service-connected compensation benefits after the amendment.  Thus, the amended version of 38 C.F.R. § 3.310 is applicable.

The Court has held that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a service connection, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007); see also Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Because the Veteran has recently raised a separate theory of secondary service connection as a basis for establishing entitlement to service-connected compensation benefits for his claimed hypertension, such theory must be considered in the evaluation of the current claim.  

In light of the foregoing, and because the Veteran has not been afforded with a medical examination and medical nexus opinion in connection with his claim, the Board finds that remand is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the April 2007 general medical examiner, Dr. S.K. (or another physician if Dr. S.K. is no longer available) regarding the Veteran's claimed chronic headache disorder based on review of the claims folder, without further examination.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  In addressing the questions below, the examiner/reviewer's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior medical examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.  

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner/reviewer should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current chronic headache disorder was caused or aggravated by the Veteran's service-connected allergic rhinitis disability; OR whether such a relationship to the Veteran's service-connected allergic rhinitis, on a causation or aggravation basis, is unlikely (i.e., a probability of less than 50 percent.)

b.  Based on review of the claims folder and examination and interview of the Veteran, the examiner/reviewer should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current chronic headache disability was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

c.  The examiner/reviewer should discuss evidence contained in the claims folder, to include the Veteran's STRs and post-service lay and medical evidence as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner/reviewer should note the multiple statements the Veteran submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner/reviewer should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the conclusion is that the Veteran has a chronic headache disorder which has been aggravated after service by the service-connected allergic rhinitis disability, the examiner/reviewer should attempt to identify the baseline level of severity of the condition before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition.

f.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.  If the reviewer/examiner indicates that he/she cannot provide the requested opinion without resort to speculation, he/she should indicate whether the inability to provide a definitive opinion was due to (a) a need for further information, or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed headache disorder; or (b) whether this is an instance where a definitive opinion cannot be provided because required information is missing, or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  Obtain a supplemental medical opinion from an appropriate medical professional(s) regarding the Veteran's claimed hypertension based on review of the claims folder, without further examination.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  In addressing the questions below, the examiner/reviewer's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior medical examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.  

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner/reviewer should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current hypertension was caused or aggravated by the Veteran's service-connected PTSD disability; OR whether such a relationship to the Veteran's service-connected PTSD, on a causation or aggravation basis, is unlikely (i.e., a probability of less than 50 percent.)

b.  Based on review of the claims folder and examination and interview of the Veteran, the examiner/reviewer should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current hypertension was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

c.  The examiner/reviewer should discuss evidence contained in the claims folder, to include the Veteran's STRs and post-service lay and medical evidence as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner/reviewer should note the multiple statements the Veteran submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner/reviewer should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the conclusion is that the Veteran has hypertension which has been aggravated after service by the service-connected PTSD disability, the examiner should attempt to identify the baseline level of severity of the condition before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition.

f.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.  If the examiner/reviewer indicates that he/she cannot provide the requested opinion without resort to speculation, he/she should indicate whether the inability to provide a definitive opinion was due to (a) a need for further information, or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed hypertension; or (b) whether this is an instance where a definitive opinion cannot be provided because required information is missing, or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative or attorney should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order. 

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


